Opinion issued February 18, 2009
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-08-01000-CV



IN RE GEXA ENERGY, L.P., GEXA CORP., GEXA ENERGY HOLDINGS
L.L.C., AND FPLE ENERGY, L.L.C., Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION (1)

	Relators, Gexa Energy, L.P., Gexa Corp., Gexa Energy Holdings L.L.C., and
FPLE Energy, L.L.C. have moved to dismiss their petition for writ of mandamus, in
which they sought to compel the trial court to vacate its orders requiring disclosure
of the identities of potential class members and the sending of notice to those
potential class members. 
	We dismiss the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.  
1.              
             --